Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/27,275 filed on 3/17/21. Claims 1 – 18, 20, 22 has been examined.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 1 – 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (PCT/CN2018/071877; for the examination purposes US 2020/0374923 is used) in further view of Qiu et al. (PCT/CN2019/100498; for the examination purposes US publication US 2022/0191961 is used).

Regarding claim 1, Cheng teaches A method for troubleshooting, applied to a terminal, the method comprising: 
determining a bandwidth part (BWP) of a cell where the terminal camps, and accessing a first base station based on the BWP (step 405 or 410 of Fig. 4; The active bandwidth part configured at 410 may be an uplink or a downlink bandwidth part; paragraph 110; Fig. 4); 
recording related information of the BWP in response to that the terminal fails to access the first base station (step 415 of Fig. 4; At 415, the UE 115-b may identify a failure of the serving beam in the active bandwidth part. The UE 115-b may identify the failure of the serving beam as described in reference to process 300, or RLF paragraph 110, 106); and 
transmitting the related information of the BWP to a second base station in response to that the terminal accesses the second base station successfully (At 430, if the contingency bandwidth part determined at 425 is different than the active bandwidth part, the UE 115-b may switch to utilize the contingency bandwidth part determined at 425. Switching to the contingency bandwidth part may include configuring a transmitter or receiver included in the UE 115-b to use the contingency bandwidth part; step 430 of Fig. 4, paragraph 115), the first base station and the second base station are same base station or different base stations (as shown in Fig. 4; first and second base station is the same). Even though it discloses determine level of support for random access in the active BWP. However, does not specifically teach and/or disclose wherein the related information of the BWP is used for troubleshooting.
Qiu teaches wherein the related information of the BWP is used for troubleshooting (RLF report can include the failure type and used that information to reestablish connection, paragraph 94).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Qiu’s RLF failure type with the system of Cheng. One would be motivated to combine these teachings because it will provide the reason for failure in the report; which can help re-establish failed communication effectively and faster.

Regarding claim 2, Cheng with Qiu teaches The method of claim 1, Qiu further teaches wherein the case that the terminal fails to access the first base station comprises at least one of following conditions: connection establishment is failed, connection recovery is failed or a system message request is failed (The RLF report can further include failed cell ID, which can indicate the cell in which connection establishment failed connection establishment failed, paragraph 94).

Regarding claim 4, Cheng with Qiu teaches the method of claim 1, Cheng further teaches wherein the related information of the BWP comprises frequency domain location information of the BWP (For example, because different bandwidth parts may span different frequency ranges, channel conditions for a given beam (e.g., a beam in a given beam direction) may differ across bandwidth parts, paragraph 51, 66 - 67).

Regarding claim 7, Cheng with Qiu teaches The method of claim 1, 
Qiu further teaches wherein the related information of the BWP comprises frequency domain location information of a Synchronization Signal Block (SSB) corresponding to the BWP (The RACH report also can include the beam type (e.g., SSB or CSI-RS) for each beam on which the UE has attempted the RACH procedure, paragraph 92).
Regarding claim 8, The method of claim 7, Qiu further teaches wherein the frequency domain location information of the SSB is a subcarrier offset, and the recording the related information of the BWP comprises: acquiring, from a Master Information Block (MIB) transmitted by the first base station, the subcarrier offset of the SSB corresponding to the BWP, and recording the subcarrier offset of the SSB (divided into the Master Information Block (MIB) and a number of System Information Blocks (SIBs), paragraph 70; ssb, paragraph 88, non-synchronized, paragraph 91).

Regarding claim 9, The method of claim 1, wherein the determining the BWP of the cell where the terminal camps comprises: determining an initial BWP selected when the terminal camps on the cell (first BWP, shown in Fig. 2, 4; paragraph 90).

Regarding claim 11, A method for troubleshooting, applied to a second base station, the method comprising: 
receiving related information of a bandwidth part (BWP) transmitted by a terminal in response to the terminal successfully accesses the second base station (step 405 or 410 of Fig. 4; The active bandwidth part configured at 410 may be an uplink or a downlink bandwidth part; paragraph 110; Fig. 4), wherein the related information of the BWP is related information of a BWP used when the terminal fails to access a first base station (At 430, if the contingency bandwidth part determined at 425 is different than the active bandwidth part, the UE 115-b may switch to utilize the contingency bandwidth part determined at 425. Switching to the contingency bandwidth part may include configuring a transmitter or receiver included in the UE 115-b to use the contingency bandwidth part; step 430 of Fig. 4, paragraph 115; first and second base station is interpreted as same; first is initial connection and second is after re-established connection).
Even though it discloses determine level of support for random access in the active BWP. However, does not specifically teach and/or disclose wherein the related information of the BWP is used for troubleshooting.
Qiu teaches performing troubleshooting on the BWP based on the related information of the BWP (RLF report can include the failure type and used that information to reestablish connection, paragraph 94).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Qiu’s RLF failure type with the system of Cheng. One would be motivated to combine these teachings because it will provide the reason for failure in the report; which can help re-establish failed communication effectively and faster.

Regarding claim 14, A device for troubleshooting, applied to a terminal, the device comprising: 
a processor (processor, paragraph 33); and 
memory for storing instructions executable by the processor (memory, paragraph 33), 
wherein the processor is configured to execute the instructions to (instructions, paragraph 33):  
determine a bandwidth part (BWP) of a cell where the terminal camps, and access a first base station based on the BWP (step 405 or 410 of Fig. 4; The active bandwidth part configured at 410 may be an uplink or a downlink bandwidth part; paragraph 110; Fig. 4); 
record related information of the BWP in response to that the terminal fails to access the first base station (step 415 of Fig. 4; At 415, the UE 115-b may identify a failure of the serving beam in the active bandwidth part. The UE 115-b may identify the failure of the serving beam as described in reference to process 300, or RLF paragraph 110, 106); and 
transmit the related information of the BWP to a second base station in response to that the terminal accesses the second base station successfully (At 430, if the contingency bandwidth part determined at 425 is different than the active bandwidth part, the UE 115-b may switch to utilize the contingency bandwidth part determined at 425. Switching to the contingency bandwidth part may include configuring a transmitter or receiver included in the UE 115-b to use the contingency bandwidth part; step 430 of Fig. 4, paragraph 115); the first base station and the second base station are same base station or different base stations (as shown in Fig. 4; first and second base station is the same). Even though it discloses determine level of support for random access in the active BWP. However, does not specifically teach and/or disclose wherein the related information of the BWP is used for troubleshooting.
Qiu teaches wherein the related information of the BWP is used for troubleshooting (RLF report can include the failure type and used that information to reestablish connection, paragraph 94).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Qiu’s RLF failure type with the system of Cheng. One would be motivated to combine these teachings because it will provide the reason for failure in the report; which can help re-establish failed communication effectively and faster.

Regarding claim 15, the device substantially same limitations as claim 2, thus the same rejection is applicable. 

Regarding claim 18, the device substantially same limitations as claim 4, thus the same rejection is applicable. 

Regarding claim 20, the device substantially same limitations as claim 8, thus the same rejection is applicable. 
Regarding claim 22, the device substantially same limitations as claim 9, thus the same rejection is applicable. 

7.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (PCT/CN2018/071877; for the examination purposes US 2020/0374923 is used) in further view of Qiu et al. (PCT/CN2019/100498; for the examination purposes US publication US 2022/0191961 is used) in further view of Veeramallu et al. (US 219/0028905).

Regarding claim 3, Cheng with Qiu teaches The method of claim 2, further comprising: 
Veeramallu further teaches starting a first timer when the terminal transmits a connection establishment request to the first base station, and determining that connection establishment between the terminal and the first base station is failed in response to that the first timer times out (A timer (such as T300 timer) is started based on certain conditions, such as transmission of the RRC connection request and is stopped upon reception of a RRC connection setup message or a RRC connection reject message, cell re-selection, or abortion of connection establishment by upper layers. The timer's value may be broadcast as system information, such as within SIB 2. If the timer expires before UE receives a RRC connection setup message, RRC connection establishment is considered to be a failure, and connection establishment failure information is stored by the UE, and this information may be reported in a CEF report requested by network. Upon receiving an RRC connection setup message, UE may stop the timer and transition to RRC connected mode. The UE may then proceed to complete the RRC connection establishment procedure by sending an RRC Connection Setup Complete message. In step F, base station may transmit MPDCCH for Msg4 (contention resolution), with repetition. In Step G, base station transmits Msg 4, with repetition, Fig. 5, paragraph 62); or, 
starting a second timer when the terminal transmits a connection recovery request to the first base station, and determining that connection recovery between the terminal and the first base station is failed in response to that the second timer times out.
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Veeramallu’s RLF failure timer with the combined system of Cheng and Qiu. One would be motivated to combine these teachings because it will provide the reason for failure in the report; which can help re-establish failed communication effectively and faster.

Regarding claim 16, the device substantially same limitations as claim 3, thus the same rejection is applicable. 

8.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (PCT/CN2018/071877; for the examination purposes US 2020/0374923 is used) in further view of Qiu et al. (PCT/CN2019/100498; for the examination purposes US publication US 2022/0191961 is used) in further view of Deenoo et al. (US 2019/0182884).

Regarding claim 12, Cheng with Qiu teaches The method of claim 11,  however, does not specifically disclose not specifically disclose wherein the performing troubleshooting on the transmitting the related information of the BWP to a tracking collection entity (TCE), wherein the related information of the BWP is used by the TCE to perform troubleshooting on the BWP.
	Deenoo teaches The method of claim 11, wherein the performing troubleshooting on the transmitting the related information of the BWP to a tracking collection entity (TCE), wherein the related information of the BWP is used by the TCE to perform troubleshooting on the BWP (RLF criterion, tracking area, paragraph 213).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Deenoo’s tracking with the combined system of Cheng and Qiu. One would be motivated to combine these teachings because it will provide the reason for failure based on tracking in the report; which can help re-establish failed communication effectively and faster; based on the closest cell.
Allowable Subject Matter
9.	Claims 5 – 6, 10, 13, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.        The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wu (US 2019/0045571) teaches method of handling radio link failure and related communication device. 
Hwang et al. (US 2019/0052377) teaches method and apparatus for handling radio link failure in system using multiple reference signals. 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632